Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 113 Filed: 10/26/20 Page: 1 of 1 PagelD #: 324

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI

SOUTHEASTERN DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
VS. No. 1:19CRO0145 SNLJ
GINO WELLS,
Defendant.

WAIVER OF RIGHT TO SPEEDY TRIAL

Comes now Defendant, and gives notice of his intent to waive his right to a speedy trial

in this case. In support of this motion, Defendant states as follows:

i Defendant understands that he has a right to a speedy trial in this case;

De Defendant hereby waives his right to a speedy trial;

a. Defendant makes this waiver freely and voluntarily without any threat or
coercion;

4. Defendant understands this waiver is final and he cannot request a speedy trial in
this case in the future.

q a
woo a

JO; Z6-)}/2

ia Wells A o- Date

 
